

113 HR 3194 IH: Bureau of Consumer Financial Protection Judicial Fairness Act
U.S. House of Representatives
2013-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3194IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2013Mr. Duffy introduced the following bill; which was referred to the Committee on Financial Services, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Dodd-Frank Wall Street Reform and Consumer Protection Act to remove certain special deference provided by courts to the Bureau of Consumer Financial Protection when the Bureau is interpreting provisions of a Federal consumer financial law.1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Judicial Fairness Act.2.Removal of special deferenceSection 1022(b)(4) of the Dodd-Frank Wall Street Reform and Consumer Protection Act (12 U.S.C. 5512(b)(4)) is amended by striking subparagraph (B).